Citation Nr: 1621484	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  09-17 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder (claimed as residuals of a back strain).

2.  Entitlement to an increased rating for hypothyroidism with organic mood disorder, currently evaluated as 30 percent disabling prior to August 20, 2015, and 100 percent disabling since August 20, 2015.

3.  Entitlement to an increased rating for migraine headaches, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for chronic plantar fasciitis with calcaneal spur of the right foot, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to December 1980 and from May 1982 to March 1991.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which continued the 30 percent disability rating in effect for the hypothyroidism, continued the 10 percent disability rating in effect for the plantar fasciitis, and continued the 0 percent (noncompensable) disability rating in effect for the migraine headaches.  The Veteran filed a Notice of Disagreement (NOD) in January 2007.  The RO then issued another rating decision in June 2007, which increased the disability rating for the migraine headaches to 10 percent disabling, retroactively effective from March 3, 2006, the date of the Veteran's increased rating claim.  The Veteran continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  The RO continued to deny the remaining issues in the June 2007 rating decision, and denied the Veteran's petition to reopen her previously denied claim for residuals of a back strain.  The Veteran then submitted another NOD in June 2008.  The RO issued a Statement of the Case (SOC) in April 2009.  In May 2009, the Veteran filed her Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

In August 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.

In November 2014, the Board reopened the previously denied claim of entitlement to service connection for residuals of a back strain and then remanded all of the claims to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  

Upon remand, the RO issued another rating decision in December 2015, which increased the disability rating for the hypothyroidism with organic mood disorder to 100 percent.  The 100 percent rating was made retroactively effective from August 20, 2015.  This decision created staged ratings, and the title page has been adjusted accordingly.  The Veteran continued to appeal, requesting even higher disability ratings.  See AB, 6 Vet. App. at 38-39.

There was additional evidence added to the record after the issuance of the December 2015 supplemental statement of the case after certification of the issues to the Board.  The Board finds that this additional evidence was not pertinent (i.e., irrelevant or cumulative and redundant) such that solicitation of a waiver was necessary as set forth in 38 C.F.R. § 20.1304(c). 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of entitlement to an increased rating for chronic plantar fasciitis with calcaneal spur of the right foot, currently evaluated as 10 percent disabling, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's current lumbar spine disorder was not manifested during her active military service, is not shown to be causally or etiologically related to her active military service, and is not shown to have manifested within one year from the date of her separation from the military.

2.  For the entire appeal period extending from March 3, 2006, the Veteran's hypothyroidism with organic mood disorder was manifested by fatigability, weight gain, constipation, cold intolerance, mental disturbance, and sleepiness.

3.  For the entire appeal period extending from March 3, 2006, the Veteran is in receipt of a single service-connected disability rated as 100 percent and additional service-connected disabilities independently rated at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, to warrant SMC at the housebound rate.

4.  For the entire appeal period extending from March 3, 2006, the Veteran's migraine headaches have been manifested by characteristic prostrating attacks but not productive of severe economic inadaptability. 


CONCLUSIONS OF LAW

1.  Service connection for a lumbar spine disorder (previously claimed as residuals of a back strain) is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for a schedular evaluation of 100 percent for the service-connected hypothyroidism with organic mood disorder have been met for the entirety of the appeal period extending from March 3, 2006.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code (DC) 7903 (2015).

3.  The criteria for SMC at the housebound rate have been met for the entirety of the appeal period extending from March 3, 2006.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).  

4.  The criteria for a disability rating of 30 percent, but no higher, for the service-connected migraine headaches have been met for the entirety of the appeal period extending from March 3, 2006.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, DC 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

In light of the fully favorable determination on the hypothyroidism claim, no further discussion of compliance with VA's duty to notify and assist is necessary.  The discussion below focuses on the back and migraine claims.

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the AOJ dated in March 2006 and May 2007 provided the Veteran with an explanation of the type of evidence necessary to substantiate her claims, as well as an explanation of what evidence was to be provided by her and what evidence the VA would attempt to obtain on her behalf.  The letters also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should her claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  These letters were provided prior to the initial AOJ adjudication of her claims in August 2006 and June 2007.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Regarding the increased rating claim, the United States Court of Appeals for Veterans Claims (Court) held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thus modified, VA must notify the claimant that: 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability; 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment; and, 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This action was accomplished by the March 2006 notice letter to the Veteran regarding her increased rating claim.  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2015) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate her claims, as well as the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  Her STRs, Reserves records, personnel records, and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disabilities currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  

Regarding the service connection claim, the record indicates that the Veteran participated in a VA examination in August 2015, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the VA examination and medical opinion are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Regarding the increased rating claim, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate her disability currently on appeal.  38 C.F.R. § 4.2 (2015).  The evidence of record does not suggest that the Veteran's migraines have worsened since the last VA examination in December 2015.  Consequently, an additional VA examination to evaluate the severity of the disability is not warranted because there is sufficient evidence already of record to fairly decide the claim insofar as assessing the severity of the disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

Furthermore, the Veteran was afforded a Board hearing in August 2014.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2015); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the VLJ correctly noted the issues.  The VLJ asked the Veteran questions regarding the elements of the claims that were lacking to substantiate the claims for benefits.  The VLJ asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, the Veteran has not asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its November 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included obtaining the Veteran's recent VA and private treatment records, which were located and associated with the claims file.  The remand also included scheduling the Veteran for VA examinations, which were provided in August 2015 and December 2015.  Finally, the remand included readjudicating the claims, which was accomplished in the December 2015 Supplemental SOC (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.


II.  Service Connection

The Veteran seeks service connection for a lumbar spine disorder.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including arthritis, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in August 2015, the Veteran was diagnosed with degenerative disc disease of the lumbar spine with arthritis noted on the X-ray.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires evidence of in-service incurrence or aggravation of an injury or disease.  

Here, the Veteran entered her first period of active duty in August 1980.  Her April 1980 entry examination documented a normal spine.  The Veteran's STRs for this period contain a complaint of low back pain in November 1980 with limited physical profiles that month.  There are no other pertinent complaints during this period of service.  The Veteran's first period of active duty ended in December 1980.  Her Reserves records document that the Veteran denied recurrent back pain on Report of Medical History forms dated in March 1981 and December 1981.  The Veteran entered her second period of active duty in May 1982.  Her STRs for this period document a December 1982 X-ray of the lumbar spine, which showed mild curvature of the lumbar spine, but no other pertinent findings.  In May 1983, the Veteran reported back pain, and was diagnosed with rule out urinary tract infection.  There are no other pertinent complaints during this period of service.  An October 1987 periodic examination documented a normal spine.  Her second period of active duty ended in March 1991.

At her August 2014 Board hearing, the Veteran testified to experiencing back pain during her active military service and continuously since her military discharge.

The post-service August 1991 VA examination was negative for any findings of a chronic back injury.  The first post-service relevant documentation of a lumbar spine disorder was in May 2002 VA chest X-ray, which documented degenerative disease of the thoracic spine.  Lower back pain complaints were not documented at that time.  The first post-service complaint of low back pain was in an October 2006 VA Medical Center (VAMC) treatment record, in which the Veteran was diagnosed with lower back spasms.  Again, the Veteran's active duty ended in 1991.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of service connection requires evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinion of record is negative.  

Specifically, on VA examination in August 2015, following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran's current lumbar spine disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner pointed out the STR notations described by the Board above, and stated that she could not find any other evidence in the available STRs that the Veteran ever reported or sought treatment for back pain during the remainder of her
military service.  The examiner stated that all of the Veteran's Veterans Health Administration (VHA) records were reviewed from 1988 (year of the first
available note).  The examiner noted that the first documented report of low back pain was found in a VHA note dated in October 2006, in which the Veteran reported having "lower back pain with spasms."  The Veteran was diagnosed as having "lower back spasms."  The Veteran was referred for Physical Therapy for treatment.  The VA treatment records document that the Veteran was seen by the Physical Therapy clinic in November 2006, and by the VHA Clinic in February 2007, September 2007, and December 2007.  The examiner noted that no other
documentation of reports of back pain was found in the Veteran's VHA records.  The examiner noted that X-rays of the lumbar spine from the Atlanta, Georgia, VAMC dated in March 2007 documented:  "1. There are five, non rib-bearing, lumbar type vertebral bodies.  2. No acute fractures or static subluxation.  3. There is straightening of normal lumbar lordosis.  4. There is moderate to severe degenerative disk disease at L3-4 and L 4-5 with disk space narrowing, end-plate sclerosis and osteophytosis. degenerative facet hypertrophy at L3-4 through L5-S1.  5. The SI joints are unremarkable."  The examiner stated that she could find no evidence in any of the civilian records located in VBMS that the Veteran ever sought or received treatment for a back condition from any civilian or non-VHA sources.  

The August 2015 VA examiner also referenced the medical literature as support for her medical opinion.  Specifically, according to the Arthritis Foundation, "In a young and healthy back, discs between the vertebra provide height and allow bending, flexion, and twisting.  The discs are like shock absorbers between the bones of the spine and are designed to help the back stay flexible while resisting forces.  As a normal process of aging, the rubbery discs begin to shrink and lose integrity.  Nearly everyone shows some signs of wear and tear on the spinal discs as they age.  Magnetic resonance imaging (MRI) studies show that almost everyone older than age 60 has degeneration of the discs, but not all those people have back
pain.  In some cases, the discs may collapse completely and cause the facet joints in the vertebrae to rub against one another, causing the pain and stiffness of osteoarthritis.  Not actually a disease, degenerative disc disease refers to a condition in which pain is caused from a disc that loses integrity.  Several factors can cause discs to degenerate, including age.  Specific factors include:  the drying out of the disc.  As we age, the disc dries out and doesn't absorb shocks as well; daily activities and sports can cause tears in the outer core of the disc; and, injuries can cause swelling, soreness and instability.  Unlike other tissues of the body, there is very little blood supply to the disc, so once a disc is injured, it cannot repair itself, and the discs can start to deteriorate."  

The August 2015 VA examiner also cited to the Spine Center of the University of Virginia Medical Health System, which found that, "Lumbar (low back) degenerative disc disease (DDD) is a common condition in aging adults.  The intervertebral discs serve as the spine's shock absorbers and, as we age, discs gradually dry out, losing strength and resiliency.  In most people, these changes are gradual.  In fact, many of our patients don't know they have degenerative disc disease.  They may only become aware of the condition when being examined for another health problem, or during a routine checkup."  According to the Department of Neurosurgery of the University of California Los Angeles Medical School and Health Center, "Degeneration of the discs particularly in the moving sections of the
spine (cervical and lumbar levels) is a natural process of aging."  According to the Princeton Brain and Spine Center in New Jersey, "Degenerative disc disease (DDD) of the lumbar spine is a relatively common condition in aging adults."

Therefore, based on the available evidence, the August 2015 VA examiner concluded that the most likely etiology of the Veteran's current lumbar spine disorder was the aging process and the overall wear and tear that had occurred in the spine during the daily processes of living.  The examiner noted that the Veteran had back pain during her military service; however, the examiner found that the available evidence did not demonstrate that the Veteran suffered an injury severe enough to cause an injury to the spinal discs (as shown in X-rays completed in December 1983 in which no evidence of disc injury was noted).

The VA examiner reviewed the STRs and other evidence in the claims folder.  The examiner provided an opinion that is supported by and consistent with the evidence of record.  The examiner cited to the medical literature and gave an alternative theory to address the etiology of the current lumbar spine disorder - namely, the Veteran's advancing age.  There is no medical evidence to the contrary of this opinion in the claims file.  The VA and private treatment records do not provide contrary evidence.  The Board finds the VA examiner's opinion dispositive of the nexus question presented in this case. 
While the Veteran reports continuous symptomatology since her active military service, the Veteran's current contentions are not supported by the medical evidence and her earlier statements of record.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from May 2002, over ten years after the Veteran's military separation in 1991.  Further, the STRs do not show that the Veteran developed chronic arthritis of the lumbar spine during her active military service.  The STRs document complaints of low back pain, but do not document arthritis, to include on X-rays.  The STRs do not document any complaints of or treatment for the lumbar spine from 1984 until the Veteran's military discharge in 1991.  At the October 1987 examination, the Veteran's spine was found to be normal.  There is no evidence in the STRs that the Veteran's low back pain did not resolve prior to her military discharge.  When the Veteran was first treated post-service in 2002, she did not indicate that her back problems had been present since her active military service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  The Board finds that there is no medical evidence or credible lay evidence of continuity of symptomatology.  Thus, the Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for arthritis of the lumbar spine.  As stated above, the earliest pertinent post-service medical treatment records are dated from May 2002, and the Veteran was separated from the active duty in 1991.  No credible diagnosis of arthritis of the lumbar spine was made within one year of the Veteran's military discharge.  Indeed, 
the Board finds that the diagnosis of arthritis is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and required specialized testing beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the Veteran's arguments in support of her claim.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the disease process affecting the Veteran's lumbar spine is etiologically related to complaints of low back pain noted in service, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the Board assigns no probative value to the Veteran's assertions that her currently diagnosed low back disability is in any way related to her military service.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for a lumbar spine disorder is not warranted.

III.  Increased Rating Claims

A.  General Regulations and Statutes

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that an unappealed rating decision of August 1991 granted service connection for the disabilities currently on appeal.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1  Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

B.  Hypothyroidism

The Veteran's hypothyroidism with organic mood disorder is currently evaluated as 30 percent disabling prior to August 20, 2015, and 100 percent disabling since August 20, 2015, under 38 C.F.R. § 4.119, DC 7903.  She seeks increased disability ratings.

DC 7903 provides ratings for hypothyroidism.  Hypothyroidism with fatigability, constipation, and mental sluggishness is rated 30 percent disabling.  Hypothyroidism with muscular weakness, mental disturbance, and weight gain is rated 60 percent disabling.  Hypothyroidism with cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness is rated 100 percent disabling.  38 C.F.R. § 4.119.

The Board notes that since August 20, 2015, the Veteran is in receipt of the maximum schedular disability rating of 100 percent.  38 C.F.R. § 4.119, DC 7903.  The Board, however, is cognizant of VA's duty to maximize benefits.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Relevant to this appeal, a claim for increased disability compensation may include the "inferred issue" of entitlement to SMC even where the veteran has not expressly placed entitlement to SMC at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); see Buie v. Shinseki, 24 Vet. App. 242 (2010) (requiring VA to assess all of the claimant's disabilities to determine whether entitlement to SMC under 38 U.S.C.A. § 1114(s) is established whenever a veteran with a total disability rating is subsequently awarded service connection for any additional disability or disabilities even in the absence of an express claim for SMC).  However, since August 20, 2015, the Veteran is also in receipt of SMC.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  In light of the facts as they are now before the Board, there is no additional benefit that VA has not already maximized since August 20, 2015.

Prior to August 20, 2015, in applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a higher 100 percent disability rating for her service-connected hypothyroidism with organic mood disorder.  Here, there is evidence of hypothyroidism with cold intolerance, fatigability, weight gain, constipation, mental disturbance, and sleepiness, to warrant a higher disability rating.  38 C.F.R. § 4.119, DC 7903.

On August 20, 2015, the Veteran was afforded another VA thyroid examination.  At the examination, the examiner found that the Veteran had fatigability, constipation, mental sluggishness, depression, continuous medication, and cold intolerance due to her hypothyroidism.  The Veteran stated that she was tired all of the time and had difficulty remembering things.  Her pulse was regular at the examination.  

On August 20, 2015, the Veteran was also provided a VA psychiatric examination.  The Veteran reported feeling depressed, no energy, feeling hopeless, not sleeping well at night, anxious, hair falling out, and getting constipated due to her hypothyroidism.  At the psychiatric examination, the examiner diagnosed the Veteran with depressive disorder due to hypothyroidism.  

The August 2015 VA examinations were the basis for assigning the Veteran her current 100 percent disability rating.

The Board will now consider the evidence dated prior to August 20, 2015.  The Veteran filed her increased rating claim on March 3, 2006.  Since that time, the Veteran was afforded a VA QTC examination in June 2007.  At the examination, the Veteran reported a twenty-five pound weight gain in two months from 270 pounds to 295 pounds.  The Veteran had undergone treatment to correct her weight change, including a nutrition class, which did not help.  The Veteran described experiencing fatigability, tremors of the hand, emotional instability, depression, slowing of thought, and poor memory due to her hypothyroidism.  She denied sleepiness, but reported that she was always tired.  The Veteran reported intolerance of cold weather described as the chills and unable to tolerate the cold like others.  The Veteran stated that her thyroid condition had resulted in heart problems, consisting of high blood pressure and enlarged heart.  The examiner noted that the hand tremors were absent at the examination.  The Veteran weighed 293 pounds and her pulse was 80 beats per minute at the examination.  The examiner found that the Veteran did not have generalized muscle weakness or generalized muscle wasting.  The examiner stated that there was no physical finding objectively for a thyroid problem.  The Veteran did not have any heaves, murmurs, gallops, or thrills of the heart.  She had regular sinus rhythm of the heart.

In May 2010, the Veteran was provided an aid and attendance or housebound VA QTC examination.  At the examination, the Veteran reported fatigability, intolerance of cold weather, sadness, loneliness, and sleepiness due to her thyroid condition.  She denied any tremors, emotional instability, depression, slowing of thought, poor memory, difficulty breathing, or difficulty swallowing.  The Veteran indicated that her thyroid condition had not resulted in a heart problem.  The Veteran stated that over the past twelve months, she had gained twenty pounds.  She indicated that the thyroid condition affected her right hand muscle contracts, but denied any overall functional impairment.  At the examination, the Veteran weighed 295 pounds and her pulse was 86 beats per minute.  The Veteran stated that her minimum weight over the past year was 265 pounds and her maximum weight was 270 pounds.  The examiner determined that there was no evidence of hand tremors on examination.  The examiner found that the Veteran did not have generalized muscle weakness or generalized muscle wasting.  The Veteran's heart was normal with regular rate and rhythm.  The Veteran did not have heaves, thrills, murmurs, or gallops of the heart.  The Veteran was alert and oriented at the examination with normal behavior and appropriate affect.  Her comprehension was normal and her memory was intact.  There were no signs of tension.  The examiner determined that the Veteran's thyroid condition was active, per the Veteran's history and per the fact that the Veteran was on medication for the condition.  The examiner found that the thyroid condition did not result in any sequela.  The examiner stated that the Veteran was capable of managing her benefit payments in her own best interests as she did not have any mental incapacity interfering with her cognition.

The Veteran's private treatment records dated from May 2010 to March 2015 document treatment for "recurrent moderate" major depression.

The VA and private treatment records do not provide evidence contrary to that obtained at the VA examinations.

Prior to August 20, 2015, in applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a higher 100 percent disability rating for her service-connected hypothyroidism with organic mood disorder.  Here, there is evidence of hypothyroidism with cold intolerance, fatigability, weight gain, constipation, mental disturbance, and sleepiness, to warrant a higher disability rating.  38 C.F.R. § 4.119, DC 7903.  The evidence does not establish that the Veteran's symptoms changed since the time of her increased rating claim in March 2006 until her August 2015 VA examination.  Instead, the Veteran has consistently reported the same symptoms of hypothyroidism with cold intolerance, fatigability, weight gain, constipation, cold intolerance, mental disturbance, and sleepiness, and these symptoms have been documented at her VA examinations.  The Board finds no credible basis for the assignment of a staged rating.  Thus, in applying the above law to the facts of the case, the Board finds that an increased disability rating of 100 percent for hypothyroidism with organic mood disorder is warranted since March 3, 2006, the date of the increased rating claim.  Id.

Additionally, the Board is cognizant of VA's duty to maximize benefits.  See Bradley, 22 Vet. App. at 280.  Relevant to this appeal, a claim for increased disability compensation may include the "inferred issue" of entitlement to SMC even where the Veteran has not expressly placed entitlement to SMC at issue.  Akles, 1 Vet. App. at 121; see Buie, 24 Vet. App. at 242.

SMC at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent and:  (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

Here, for the entire appeal period extending from March 3, 2006, the Veteran is in receipt of a single service-connected disability rated as 100 percent and additional service-connected disabilities independently rated at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, to warrant SMC at the housebound rate.
The criteria for SMC at the housebound rate have been met for the entirety of the appeal period extending from March 3, 2006.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.350(i).  

C.  Headaches

The Veteran's migraine headaches are currently rated as 10 percent disabling under DC 8100.  38 C.F.R. § 4.124a.  She seeks an increased disability rating.

DC 8100 provides ratings for migraine headaches.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.  

In applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a higher disability rating of 30 percent for her service-connected migraine headaches.  Here, there is evidence of migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months, to warrant a higher 30 percent disability rating.  38 C.F.R. § 4.124a, DC 8100.  

The Veteran filed her increased rating claim in March 2006.  Since that time, the Veteran was afforded a VA QTC examination in June 2007.  At the examination, the Veteran was currently employed.  The Veteran reported recurring headaches in which the front and back of her head hurt, and sounds and light hurt her head.  During these attacks, the Veteran gets sick to her stomach and begins to vomit.  When the headache attacks occur, the Veteran has to stay in bed and is unable to do anything.  Each headache attack averages three times per month and each attack lasts for 4 hours.  The symptoms of the condition are her head starts to hurt, blood pressure rises, her eyes start turning right, and any noise or sound hurts her head.  The Veteran stated that the symptoms described occurred intermittently, as often as two per month with each occurrence lasting for three hours.  If she was at work, the Veteran would go to the emergency room or employee health to get an injection, which made her sleepy.  During an attack, the Veteran cannot work or drive home, and must be in a dark room with complete silence.  She had to have someone drive her home from work if she got an attack at work.  The examiner found that the Veteran's subjective complaints were headaches with photophobia and phonophobia with no objective findings.

In May 2010, the Veteran was provided an aid and attendance or housebound VA QTC examination.  At the examination, the Veteran was currently employed.  The Veteran described her headaches as if someone hit her really hard in the back of the head and then the pain travels to the front of her head.  When headaches occur, she has to stay in bed and is unable to do anything.  She reported experiencing headaches an average of three times per month with each lasting for four hours.  The Veteran described her symptoms as nausea, vomiting, and chronic pain, which occurred constantly.  The Veteran took medication for her migraines.  The Veteran reported headaches every month.  The Veteran indicated that her migraines caused a loss of her ability to perform usual occupational or activities of daily living due to pain in her eyes that limits her driving.  The examiner stated that the subjective and objective factors of the migraine were listed in the Veteran's history and in the fact that she took medication for the migraines.

In August 2015, the Veteran was afforded another VA examination.  At the examination, the Veteran reported having migraine headaches about two to three times per month that lasted for three to four hours in duration with a pain level of a "9".  She indicated that she would go to the emergency room when she was having  a migraine headache.  She will usually get a Toradol injection if she is able to get to the emergency room.  She denied being admitted for her headaches. She reported that during those times, her blood pressure increased and she vomited at times.  The examiner found that the Veteran experienced constant head pain, pain on both sides of the head, and pain that worsened with physical activity.  The Veteran experienced non-headaches symptoms associated with the headaches, to include nausea, vomiting, sensitivity to light, and sensitivity to sound.  The headaches lasted less than one day.  The examiner found that the Veteran experienced characteristic prostrating attacks of migraines "with less frequent attacks" over the last several months.  The examiner found that the Veteran did not have very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  

The August 2015 VA examiner, following a review of the claims file, added that the Veteran was currently working full-time at the Atlanta VA as a secretary and reported that she misses four to five days per month due specifically to her headaches.  The Veteran had trouble with sedentary employment during a headache due to lack of concentration and reading.  The examiner stated that the Veteran's migraines impacted her ability to do physical employment that required that she bend, stoop, and twist due to pain and pressure in her head when she was having a headache.  The examiner found that the Veteran's migraines did not prevent her from employment.

The VA and private treatment records do not provide evidence contrary to that obtained at the VA examinations.

In applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a higher disability rating of 30 percent for her service-connected migraine headaches.  Here, there is evidence of migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months, to warrant a higher 30 percent disability rating.  At all of her VA examinations, the Veteran reported headaches that occurred at least once per month.  The August 2015 VA examiner found that the Veteran had prostrating attacks of her migraine headaches.  This evidence supports a higher 30 percent disability rating for the entirety of the appeal period extending from March 3, 2006.  38 C.F.R. 
§ 4.124a, DC 8100.  

However, the Veteran is not entitled to a higher 50 percent disability rating for her migraine headaches at any time during the appeal period.  The aforementioned evidence does not establish that the service-connected migraine headaches have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Specifically, the August 2015 VA examiner determined that the Veteran did not have very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  The examiner describes the Veteran's prostrating migraines as "with less frequent attacks."  At all of the VA examinations, the Veteran was employed, even with the symptoms of her migraine headaches.  Her current 30 percent disability rating contemplates some occupational impairment.  None of the other VA examiners found that the Veteran suffered from very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Thus, a higher 50 percent disability rating for the service-connected migraine headaches is not warranted at any time during the appeal period.  38 C.F.R. § 4.124a, DC 8100.  

The Board has also considered whether staged ratings are appropriate in this case.  See Hart, 21 Vet. App. at 505; Francisco, 7 Vet. App. 55 (1994).  However, at no time during the relevant appeal period has the service-connected migraine headaches more nearly met or nearly approximated the criteria for a higher disability rating.  Accordingly, staged ratings are not for application in the instant case.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan, 451 F.3d at 1331; Washington, 19 Vet. App. at 368-69.  The Board acknowledges that the Veteran is competent to give evidence about what she observes or experiences.  For example, she is competent to report that she experiences certain symptoms, such as pain, and she is credible in this regard.  See, e.g., Layno, 6 Vet. App. at 465.  The Veteran's competent and credible belief that her disability is worse than the assigned disability rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

In sum, the schedular criteria for a disability rating of 30 percent, but no higher, for the migraine headaches have been met for the entirety of the appeal extending from March 3, 2006.  

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2015), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular rating for the migraines fully addresses her symptoms, which include mainly headaches that affect her daily living, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the migraines with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As noted above, the Veteran's migraines are primarily manifested by headaches that affect her daily living.  These symptoms are specifically contemplated by the schedular criteria under DC 8100.  When comparing the disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by her current disability rating.  The criteria for her current schedular rating of 30 percent for her migraines more than reasonably describe the Veteran's disability level and symptomatology.  There is no credible evidence that the Veteran's service-connected migraines cause impairment that is not contemplated by the schedular rating criteria or that render impractical the application of the regular schedular standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  





D.  TDIU Consideration

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based on individual unemployability (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  

The governing regulation, 38 C.F.R. § 4.16 (2015), specifically provides that a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to follow a substantially gainful occupation as a result of service-connected disabilities.  Here, the Veteran has been awarded a 100 percent schedular disability rating and SMC at the housebound rate since March 3, 2006, the date of her increased rating claims.  Thus, consideration of entitlement to TDIU is not warranted.  Cf. Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).


ORDER

The claim of entitlement to service connection for a lumbar spine disorder (claimed as residuals of a back strain) is denied.

Subject to the provisions governing the award of monetary benefits, a disability evaluation of 100 percent for hypothyroidism with organic mood disorder is granted for the entirety of the appeal period extending from March 3, 2006.

Subject to the provisions governing the award of monetary benefits, entitlement to SMC at the housebound rate is granted for the entirety of the appeal period extending from March 3, 2006.  

Subject to the provisions governing the award of monetary benefits, a disability evaluation of 30 percent for migraine headaches is granted for the entirety of the appeal period extending from March 3, 2006.

REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining plantar fasciitis claim can be properly adjudicated.   

At her August 2014 Board hearing, the Veteran testified that she had received treatment for her right foot disorder at the VA Community-Based Outpatient Clinic (CBOC) in Lima, Ohio.  These records are not in the claims file, and attempts to obtain these records have not been made.  In November 2014, the Board remanded for these records to be obtained.  Upon remand, the AOJ sent the Veteran a February 2015 letter, requesting that she submit a VA 21-4142 Form to give VA authorization to obtain these treatment records.  The Veteran did not return the VA 21-4142 Form, and thus the AOJ did not obtain the records.  However, VA treatment records do not require authorization from the Veteran in order to obtain the records, as they are currently in the possession of VA.  The Veteran's claim must be remanded again for these pertinent VA treatment records to be associated with the claims file.  See Stegall, 11 Vet. App. at 271 (1998) (explaining that a remand by the Court or Board "confers on the veteran ... as a matter of law, the right to compliance with the remand orders").  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the VA CBOC in Lima, Ohio.  If no records are associated with the claims file, a written determination should be included in the claims file.

2.  After the above action has been completed, readjudicate the Veteran's claim of entitlement to an increased rating for chronic plantar fasciitis with calcaneal spur of the right foot, currently evaluated as 10 percent disabling.  If the claim remains denied, issue to the Veteran and her representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


